—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered December 15, 1997, convicting him of criminal possession of marihuana in the first degree, upon a jury verdict, and imposing sentence. By decision and order of this Court dated July 26, 1999, the matter was remitted to the Supreme Court, Queens County, to hear and report on those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statement to the effect that Federal agents were following him, and the appeal was held in abeyance in the interim. The Supreme Court, Queens County (Kron, J.), has now filed its report.
Ordered that the judgment is affirmed.
Suppression of the physical evidence seized from the defendant’s luggage and the defendant’s statements was properly denied after a hearing (see, People v Ramirez-Portoreal, 88 NY2d 99, 107; People v Ketcham, 93 NY2d 416; People v Hollman, 79 NY2d 181).
The trial court’s Sandoval ruling did not constitute an improvident exercise of discretion (see, People v Walker, 83 NY2d 455; People v Mackey, 49 NY2d 274; People v Boseman, 161 AD2d 601, 602; People v Sandoval, 34 NY2d 371).
*376The defendant’s sentence was not excessive (see, CPL 470.15 [3]; People v Suitte, 90 AD2d 80). Bracken, J. P., O’Brien, Santucci and Goldstein, JJ., concur.